Citation Nr: 1527483	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right great toe disability consisting of cold injury residuals.

2.  Entitlement to service connection for a right great toe disability consisting of cold injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to October 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in April 2015.  A transcript of that hearing is of record.

The issues on appeal have been restated.  First, this claim is actually a claim to reopen a September 2009 denial of a claim of entitlement to service connection for a right great toe condition.  Consequently, this claim involves a claim to reopen based on new and material evidence.  Second, although the March 2014 Statement of the Case (SOC) and February 2015 Statement of Accredited Representative (VA Form 646) both list claims of entitlement to service connection for three separate disabilities of the right great toe, the Board has consolidated those claims into the single claim listed above.  The claims for right toe neuropathy and residuals of frostbite overlap, while the Veteran testified at his hearing that he did not have arthritis of the right great toe.  In any case, because the Board is granting entitlement to service connection, the scope of the right great toe disability, including the appropriate rating for that condition, will be decided in the first instance by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied service connection for frostbite of the feet.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the September 2009 rating decision with respect to the right great toe claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's right great toe claim.

3.  The Veteran has a current right great toe disability which, at least as likely as not, is etiologically related to a cold injury during his active service.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying the Veteran's claim of entitlement to service connection for frostbite of the feet is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a right great toe disability consisting of cold injury residuals have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right great toe disability consisting of cold injury residuals have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

II.  New and Material Evidence to Reopen:  Right Great Toe

The Veteran has previously claimed entitlement to service connection for frostbite of the feet (to include a disability of the right great toe) and has been denied.  See September 2009 Rating Decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the September 2009 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

In July 2011, the Veteran filed a request to reopen his claim of entitlement to service connection for a right toe disability (claimed as frostbite of the toe).  That request was denied in an October 2011 rating decision.  However, the Veteran submitted additional evidence within one year of that rating decision, so it did not become final.  38 C.F.R. § 20.302; see also February 2012 and April 2012 VCAA Letters (informing the Veteran that VA continued to work on his claim).  In an August 2012 rating decision, the RO granted the request to reopen, but denied the claim of entitlement to service connection.  In September 2012, the Veteran submitted a statement to which he attached additional evidence in support of his assertion of entitlement to service connection for his toe disability, so the August 2012 rating decision also did not become final.  38 C.F.R. §§ 20.201 and 20.302.

The September 2009 rating decision is the most recent final decision.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO most recently denied the Veteran's claim of entitlement to service connection for a right great toe disability on the basis that the evidence did not establish an in-service event or injury involving the right great toe and otherwise failed to show a causal nexus between the Veteran's right great toe disability and his active service.  The denial was also based on the lack of diagnosis of the condition within the presumptive period.

The Veteran and his lay witnesses have submitted testimony that he did experience a cold injury to his lower extremities during his active service.  See, generally, April 2015 Board Hearing Transcript; January 2012 Buddy Statement.  Moreover, the Veteran has submitted some additional medical evidence and he has undergone VA examinations since the last denial of his claim.  See, e.g., August 2012 VA Examination ("There is electrophysiological evidence of acute and chronic mild axonal motor peripheral neuropathy."); November 2012 Private Opinion Letter (indicating current great big toe pain is more likely than not related to the cold injury the Veteran suffered during active service); see also September 2012 VA Progress Note ("After reviewing the records and the patient's history, I am of the opinion that the right great toe pain is as likely as not caused by standing in cold water during his military service.").

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  In addition, the Board is also acutely aware, in the circumstances of this case, of the imperative to give the Veteran the benefit of every doubt.

III.  Service Connection:  Standards and Analysis

The Veteran claims that he developed a right great toe disability due to a cold injury during his active service and, therefore, that he is entitled to service connection for that condition.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to an in-service cold injury to the right great toe, the Board finds the Veteran's hearing testimony to be credible and convincing, particularly in the context of the other evidence of record including photographs to corroborate key points of his testimony.  See April 2015 Board Hearing Transcript; April 2012 Correspondence from Veteran (attaching pictures); January 2012 Buddy Statement.  The record also contains evidence of a current disability.  See, e.g., November 2012 Private Opinion Letter.  The remaining element to establish service connection is a nexus between the in-service injury and the current disability.

The Veteran was provided several VA examinations which resulted in opinions that were either inconclusive (May 2012) or unfavorable (August 2012).

However, the record also contains favorable nexus opinions.  The Veteran submitted statements from his treating physicians dated in February and March of 2012 indicating that his right great toe pain is related to an in-service cold injury.  For example, a February 2012 private opinion states:  "he had sustained frost bite injury to his foot/feet leaving him with pain secondary to neuropathy felt to be a result of his frostbite...In my opinion, this is the end result of a service related injury."  As noted above, the evidence also includes a private opinion letter and an positive nexus opinion from a VA physician.  See November 2012 Private Opinion Letter; September 2012 VA Progress Note.  The Board finds the November 2012 private opinion letter is particularly persuasive in its reasoning, so gives the opinion probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although the negative nexus opinions are sufficiently well-reasoned that the Board assigns them probative weight, they do not outweigh the favorable opinions.  Rather, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's current right toe disability is related to an in-service cold injury.  In such circumstances, the claim must be granted.  Gilbert, 1 Vet.App. at 53-56.

Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for a right great toe disability consisting of cold injury residuals.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.


ORDER

Entitlement to service connection for a right great toe disability consisting of cold injury residuals is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


